PER CURIAM.
Upon consideration of the petition for writs of mandamus and prohibition in the above entitled case, and of the memorandum in opposition thereto, and it appearing from the allegations in the petition that the petitioners lack standing to litigate the issues raised by the petition,
. It is ORDERED that the prayer of the petitioners that this Court issue its writs of mandamus and prohibition to the respondents directing them, respectively, to vacate their orders of October 23, 1962 and January 7, 1963 be and it hereby is denied.